Case: 15-10932   Date Filed: 02/10/2016   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-10932
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:14-cr-00306-CEH-MAP-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

CORDELL JONES,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (February 10, 2016)

Before TJOFLAT, HULL and BLACK, Circuit Judges.

PER CURIAM:
              Case: 15-10932     Date Filed: 02/10/2016   Page: 2 of 2


      Angelo Ferlita, appointed counsel for Cordell Jones in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.

Ed. 2d 493 (1967). Moreover, Jones has filed a motion for appointment of new

counsel. Our independent review of the entire record reveals that counsel=s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel=s

motion to withdraw is GRANTED, and Jones=s conviction and sentence are

AFFIRMED. Jones’s motion for appointment of new counsel is DENIED.




                                          2